___________

                                     No. 95-2237
                                     ___________

Gerald L. Brumley,                        *
                                          *
              Appellant,                  * Appeal from the United States
                                          * District Court for the Eastern
     v.                                   * District of Arkansas.
                                          *
Dept. of Labor,                           *       [UNPUBLISHED]
                                          *
              Appellee.                   *
                                     ___________

                        Submitted:   March 6, 1996

                            Filed:   March 12, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.

                                     ___________

PER CURIAM.


     The District Court,1 concluding that the Privacy Act's two-year
statute of limitations barred Brumley's action, granted summary judgment
in favor of the Department of Labor.          Brumley appeals.   After careful
review, we do not find any error of law to warrant reversal.      Accordingly,
the judgment of the District Court is affirmed.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable William R. Wilson, Jr., United States District
Judge for the Eastern District of Arkansas.